Title: To James Madison from Richard Rush, 16 January 1815
From: Rush, Richard
To: Madison, James


        
          Sir
          Washington Jan 16th. 1815.
        
        Having been favoured with the perusal of a letter of this date, address’d to you by the Secretary of the Treasury, recommending James Martin Esqr as one of the commissioners for settling the Yazoo claims, should an act of Congress pass vesting such an appointment in the hands of the executive, I take the liberty most cordially to unite my voice to that of Mr Dallas, in favor of Mr Martins merit and qualifications. I have the honor to be, with the greatest respect and attachment, your obedient Servant
        
          Richard Rush.
        
      